NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 




                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                                 Argued June 7, 2017 
                                 Decided June 16, 2017 
                                             
                                         Before 
                         
                        KENNETH F. RIPPLE, Circuit Judge 
                         
                        ILANA DIAMOND ROVNER, Circuit Judge 
                         
                        DAVID F. HAMILTON, Circuit Judge 
 
No. 16‐3389 
 
UNITED STATES OF AMERICA,                       Appeal from the United States District 
      Plaintiff‐Appellee,                       Court for the Northern District of Illinois, 
                                                Eastern Division. 
      v.                                         
                                                No. 1:14‐cr‐00111‐1 
CORTEZ SANDERS,                                  
      Defendant‐Appellant.                      John Z. Lee, 
                                                Judge. 
 
                                        ORDER 

       Cortez Sanders was convicted by a jury of possessing a firearm as a felon. The 
government’s key witness at trial was a police officer who testified that he had chased 
Sanders through an alley and seen him throw away a small object, which turned out to 
be a gun. Sanders contended that the officer’s account of the chase was physically 
impossible and moved the district court for a judgment of acquittal and, alternatively, 
for a new trial. The district court denied Sanders’s motions, and he now appeals. Because 
the evidence is sufficient, we affirm the judgment.   
No. 16‐3389                                                                         Page 2 
 
       Sanders was charged with possessing a firearm as a felon, see 18 U.S.C. 
§§ 922(g)(1). Because Sanders stipulated that he previously had been convicted of a 
felony and that the gun had traveled in interstate commerce, the only issue at the 
three‐day trial was whether the gun was in his possession.   

        Sanders’s friend, Princess White, testified first. She said that she had met Sanders 
and other friends at a neighborhood bar in Englewood, on Chicago’s south side, in the 
early morning of September 21, 2012. Sanders arrived carrying a small, opaque plastic 
bag, which he placed under the table. When the group later went outside to smoke, 
Sanders got into a heated argument with another man referred to as “ATL.” White 
testified that she heard ATL threaten to shoot Sanders, and that Sanders told ATL that he 
would “shoot him back.” White also thought she heard Sanders tell another friend to go 
get his bag. Sanders and ATL then began shoving each other, and White decided to 
leave. On her way home, White called 911.   

       Among the responding officers were partners Adam Wallace and Michael 
Callahan, who were patrolling nearby when the 911 dispatch came through. Within 
about five minutes, they arrived on the block of West 59th Street between South Emerald 
Avenue and South Union Avenue, near the bar. Noticing three or four other police cars 
in the area, they decided to drive through the alley running behind 59th Street. In the 
alley, Wallace spotted a man running and pulling at his waistband. The officers pursued 
him to the end of the alley, turning northbound on South Emerald Avenue and 
continuing past a few houses.   

       When the runner darted east through a vacant lot, Wallace bolted from his police 
car and gave chase on foot. Wallace testified that he pursued the man through the lot 
and into the alley behind Emerald, where he then saw the man “remove a small chrome 
object from his waistband” and “throw it into an open garbage can.” As the man tossed 
the object, he turned his body slightly towards Wallace, who said that he glimpsed the 
man’s face. Wallace then lost sight of the runner for a few seconds before noticing him 
up ahead in a vacant lot, “being stood up” by two other officers, Kelly Doyle and Tara 
Murphy. At trial Wallace identified the man he chased as Sanders.   

        Officer Callahan also testified and recounted how the chase unfolded. He 
confirmed that he and Wallace had spotted a man running in the east‐west alley and 
followed him onto Emerald, where Wallace then left the car to pursue on foot. When the 
chase ended, Callahan found a small gun in the garbage can specified by Wallace. 
Callahan testified that the area surrounding the garbage can was “fairly well lit” by 
street lights.   
No. 16‐3389                                                                        Page 3 
 
        Officer Tara Murphy next testified about Sanders’s arrest. She and her partner 
also responded to the 911 dispatch and parked on 58th and Union to help look for the 
man Wallace was chasing. Murphy then saw someone lying on the ground in the vacant 
lot by their car. She and her partner went over to the man, cuffed him, and stood him up. 
Just then Wallace appeared and identified him as the man whom he had been chasing. 
Murphy identified that man in court as Sanders.   

       At the close of the government’s evidence, Sanders moved for a judgment of 
acquittal on the ground that the government had failed to present sufficient evidence to 
sustain a conviction, see FED. R. CRIM. P. 29(a). The district court took the motion under 
advisement but submitted the case to the jury. The jury found Sanders guilty.   

        Sanders renewed his motion for a judgment of acquittal, see FED. R. CRIM. P. 29(c), 
and also moved for a new trial, see FED. R. CRIM. P. 33, arguing primarily that Wallace’s 
testimony about the timing of events could not be reconciled with the route of the chase. 
The district judge denied Sanders’s motions, concluding that “[e]ven if the accuracy of 
aspects of Wallace’s testimony could be questioned, a rational jury could nevertheless 
credit the crucial parts.” The court added that “[t]his is especially true in light of the 
corroborating evidence from White and Callahan.” The judge sentenced Sanders to 
74 months’ imprisonment and 36 months’ supervised release.   

        On appeal Sanders maintains that the evidence does not support a finding that he 
possessed a gun. Wallace was the only government witness who claimed to see him with 
a gun, and Sanders contends that accepting Wallace’s account of the chase would require 
one to “reject fundamental principles of time and space.” According to Sanders, if 
Wallace were as close behind the runner as he testified, then he would have caught up to 
the runner when the runner slowed to toss the object into the garbage can. Moreover, 
Sanders contends, Wallace could not possibly have lost sight of the runner in such a 
small space. And conversely, Sanders continues, if Wallace were farther away than he 
testified, then it would have been impossible for him to see around the corner into the 
alley where Sanders tossed the gun. 

       We conclude that Wallace’s testimony about the chase is not so incredible that “no 
rational trier of fact could find guilt beyond a reasonable doubt.” See Jackson v. Virginia, 
443 U.S. 307, 319 (1979); United States v. Rebolledo‐Delgadillo, 820 F.3d 870, 875 (7th Cir. 
2016). It was nighttime. In darkness Wallace would have had to slow down and look 
around once he lost sight of Sanders. And Sanders hid by lying on the ground of the 
vacant lot. We cannot say that Wallace’s account of the chase is actually “impossible 
under the laws of nature.” United States v. Hayes, 236 F.3d 891, 896 (7th Cir. 2001) 
No. 16‐3389                                                                            Page 4 
 
(internal quotation and citation omitted). Moreover, Wallace’s testimony that he was 10 
to 15 feet behind Sanders and lost sight of Sanders only for 30 seconds was an 
approximation. As the district court recognized, a jury may discredit part of Wallace’s 
testimony, such as the exact distance he was behind Sanders or the exact amount of time 
he lost sight of Sanders, while believing the crucial parts. See United States v. Lawson, 
810 F.3d 1032, 1039–40 (7th Cir. 2016); United States v. Hampton, 585 F.3d 1033, 1041–42 
(7th Cir. 2009). 

       Sanders also challenges the district court’s assessment of the government’s 
remaining evidence. He argues that the district court “incorrectly concluded that the 
remaining government witnesses adequately corroborated Wallace’s claim that Sanders 
possessed a gun.” But White testified that she heard Sanders threaten to shoot ATL, and 
Callahan testified that he found a gun in the very garbage can to which Wallace directed 
him; this evidence offers circumstantial support of Sanders’s possession of a gun. A jury 
may rationally convict based on only circumstantial evidence. See Desert Palace, Inc. v. 
Costa, 539 U.S. 90, 100 (2003); United States v. Moore, 572 F.3d 334, 337 (7th Cir. 2009). 

       Sanders lastly contends that the district court abused its discretion in denying his 
Rule 33 motion for a new trial because it did not consider the proper standard: whether 
the verdict is so contrary to the weight of evidence that the interests of justice require a 
new trial, see United States v. Peterson, 823 F.3d 1113, 1122 (7th Cir. 2016). That standard, 
unlike the one applicable to Sanders’s motion for judgment of acquittal, allows a district 
court to consider witness credibility independently, see United States v. Washington, 184 
F.3d 653, 657–58 (7th Cir. 1999). It is true that the district court did not distinguish 
between the two standards, instead considering both motions together and using only 
the language of the standard applying to Sanders’s motion for judgment of acquittal. 
Application of the wrong standard may require a remand in some cases, see United States 
v. Smith, 674 F.3d 722, 730 (7th Cir. 2012), but this is not the “extreme case” for which a 
judge’s power under Rule 33 is reserved. See Peterson, 823 F.3d at 1122. As previously 
noted, there was substantial evidence from which a jury could find that Sanders 
possessed a gun. Even when considering witness credibility under Rule 33, a court gives 
the jury’s factfinding great deference, see United States v. Hassebrock, 663 F.3d 906, 920 
(7th Cir. 2011). We do not find an abuse of discretion here. 

       Accordingly, we AFFIRM the judgment.